UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-16668 WSFS FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 22-2866913 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification Number) 500 Delaware Avenue, Wilmington, Delaware (Address of principal executive offices) (Zip Code) (302) 792-6000 Registrant’s telephone number, including area code: Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files), Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer x Non-accelerated fileroSmaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of May 3, 2011: Common Stock, par value $.01 per share (Title of Class) (Shares Outstanding) WSFS FINANCIAL CORPORATION FORM 10-Q INDEX PART I. Financial Information Page Item 1. Financial Statements (Unaudited) Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 3 Consolidated Statements of Condition as ofMarch 31, 2011 and December 31, 2010 4 Consolidated Statements of Cash Flows for the ThreeMonths Ended March 31, 2011 and 2010 5 Notes to the Consolidated Financial Statements for the Three Months Ended March 31, 2011 and2010 6 Item 2. Management’s Discussion and Analysis of Financial Condition 28 and Results of Operations Item 3. Quantitative and QualitativeDisclosures About Market Risk 40 Item 4. Controls and Procedures 40 PART II. Other Information Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults upon Senior Securities 40 Item 4. [Reserved] 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 41 Exhibit 31.1 Certification of CEO Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of CFO Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 2 WSFS FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended March 31, (Unaudited) (In Thousands) Interest income: Interest and fees on loans $ $ Interest on mortgage-backed securities Interest and dividends on investment securities Interest expense: Interest on deposits Interest on Federal Home Loan Bank advances Interest on trust preferred borrowings Interest on other borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Credit/debit card and ATM income Deposit service charges Fiduciary and investment management income Loan fee income Mortgage banking activities, net Bank owned life insurance income Security gains, net - Other income Noninterest expenses: Salaries, benefits and other compensation Occupancy expense Loan workout and OREO expenses FDIC expenses Equipment expense Data processing and operations expenses Professional Fees Marketing Expense Acquisition integration costs - Non-routine ATM loss - Other operating expense Income (loss) before taxes ) Income tax provision (benefit) ) Net income Dividends on preferred stock and accretion of discount Net income (loss) allocable to common stockholders $ $ ) Earnings (loss) per share: Basic $ $ ) Diluted $ $ ) The accompanying notes are an integral part of these consolidated Financial Statements. 3 WSFS FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CONDITION March 31, December 31, (Unaudited) (In Thousands except for Per Share Data) Assets: Cash and due from banks $ $ Cash in non-owned ATMs Federal funds sold - - Interest-bearing deposits in other banks Total cash and cash equivalents Investment securities held-to-maturity Investment securities available-for-sale including reverse mortgages Mortgage-backed securities available-for-sale Mortgages-backed securities trading Loans held-for-sale Loans, net of allowance for loan losses of $56,000 at March 31, 2011 and $60,339 at December 31, 2010 Bank owned life insurance Stock in Federal Home Loan Bank of Pittsburgh, at cost Assets acquired through foreclosure Premises and equipment Goodwill Intangible assets Accrued interest receivable and other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Money market Savings Time Jumbo certificates of deposit – customer Total customer deposits Brokered deposits Total deposits Federal funds purchased and securities sold under agreements to repurchase Federal Home Loan Bank advances Trust preferred borrowings Other borrowed funds Accrued interest payable and other liabilities Total liabilities Stockholders’ Equity: Serial preferred stock $.01 par value, 7,500,000 shares authorized; issued 52,625 at 1 1 March 31,2011 and December 31,2010 Common stock $.01 par value, 20,000,000 shares authorized; issued 18,175,313 at March 31,2011 and 18,105,788 at December 31,2010 Capital in excess of par value Accumulated other comprehensive income Retained earnings Treasury stock at cost, 9,580,569 shares at March 31,2011 and December 31,2010 ) ) Total stockholders’ equity Total liabilities, minority interest and stockholders’ equity $ $ The accompanying notes are an integral part of these Financial Statements. 4 WSFS FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended March 31, (Unaudited) (In Thousands) Operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation, accretion and amortization Decrease (increase) in accrued interest receivable and other assets ) Non-routine ATM loss - Origination of loans held-for-sale ) ) Proceeds from sales of loans held-for-sale Gain on mortgage banking activity ) ) Gain on sale of investments, net ) - Stock-based compensation expense, net of tax benefit recognized Excess tax benefits from share-based payment arrangements ) ) Decrease in accrued interest payable and other liabilities ) ) Loss on sale of assets acquired through foreclosure and valuation adjustments Increase in value of bank-owned life insurance ) ) Decrease (increase) in capitalized interest, net 44 ) Net cash provided by operating activities Investing activities: Maturities and calls of investment securities Sale of investment securities available for sale - Sales of mortgage-backed securities available-forsale - Repayments of mortgage-backed securities available-for-sale Purchases of mortgage-backed securities available-for-sale ) ) Disbursements for reverse mortgages ) ) Net increase in loans ) ) Net decrease in stock of Federal Home Loan Bank of Pittsburgh - Sales of assets acquired through foreclosure, net Investment in premises and equipment, net ) ) Net cash used for investing activities ) ) Financing activities: Net increase in demand and saving deposits Net (decrease) increase in time deposits ) Decrease in brokered deposits ) ) Proceeds from federal funds purchased and securities sold under agreement to repurchase Repayments of federal funds purchased and securities sold under agreement to repurchase ) ) Proceeds of FHLB advances Repayments of FHLB advances ) ) Dividends paid ) ) Issuance of common stock and exercise of employee stock options Excess tax benefits from share-based payment arrangements 55 79 Net cash (used for) provided by financing activities ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest during the period $ $ Cash paid for income taxes, net Loans transferred to assets acquired through foreclosure Net change in other comprehensive income ) The accompanying notes are an integral part of these consolidated Financial Statements. 5 WSFS FINANCIAL CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 1. BASIS OF PRESENTATION Our Consolidated Financial Statements include the accounts of WSFS Financial Corporation (“the Company”, “our Company”, “we”, “our” or “us”), Wilmington Savings Fund Society, FSB (“WSFS Bank” or the “Bank”) and Montchanin Capital Management, Inc. (“Montchanin”) and its wholly owned subsidiary, Cypress Capital Management, LLC (“Cypress”). We also have three unconsolidated affiliates, WSFS Capital Trust III, WSFS Capital Trust IV, and WSFS Capital Trust V (“the Trusts”). WSFS Bank has two fully-owned subsidiaries, WSFS Investment Group, Inc. (“WIG”) and Monarch Entity Services LLC (“Monarch”). WIG markets various third-party insurance and securities products to Bank customers through the Bank’s retail banking system. Monarch provides commercial domicile services which include employees, directors, sublease of office facilities and registered agent services in Delaware and Nevada. Founded in 1832, the Bank is one of the ten oldest banks continuously operating under the same name in the United States. We provide residential and commercial real estate, commercial and consumer lending services, as well as retail deposit and cash management services.In addition, we offer a variety of wealth management and trust services through our Christiana Trust division.Lending activities are funded primarily with customer deposits and borrowings.The Federal Deposit Insurance Corporation (“FDIC”) insures our customers’ deposits to their legal maximums.We serve our customers primarily from our 44 offices located in Delaware (37), Pennsylvania (5), Virginia (1) and Nevada (1) and through our website at www.wsfsbank.com. Although our current estimates contemplate current economic conditions and how we expect them to change in the future, for the remainder of 2011, it is reasonably possible that actual conditions may be worse than anticipated in those estimates, which could materially affect our results of operations and financial condition. Amounts subject to significant estimates are items such as the allowance for loan losses and lending related commitments, goodwill, intangible assets, post-retirement obligations, the fair value of financial instruments and other-than-temporary impairments. Among other effects, such changes could result in future impairments of investment securities, goodwill and intangible assets and increases of allowances for loan losses and lending related commitments as well as increased post-retirement expense. Our accounting and reporting policies conform with U.S. generally accepted accounting principles and prevailing practices within the banking industry for interim financial information and Rule 10-01 of the Securities and Exchange Commission (“SEC”) Regulation S-X.Rule 10-01 of Regulation S-X does not require us to include all information and notes for complete financial statements and prevailing practices within the banking industry. Operating results for the three month period ended March 31, 2011 are not necessarily indicative of the results that may be expected for any future quarters or for the year ending December 31, 2011. For further information, refer to the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010, as filed with the SEC. Accounting for Stock-Based Compensation Stock-based compensation is accounted for in accordance with FASB ASC 718, Stock Compensation (formerly SFAS No. 123R, Share-Based Payment).After shareholder approval in 2005, the 1997 Stock Option Plan (“1997 Plan”) was replaced by the 2005 Incentive Plan (“2005 Plan”).No future awards may be granted under the 1997 Plan, however, we still have options outstanding under the 1997 plan for officers, directors and Associates of the Company and its subsidiaries.The 2005 Plan will terminate on the tenth anniversary of its effective date, after which no awards may be granted.We have stock options outstanding under both plans (collectively, “Stock Incentive Plans”).As of March 31, 2011, the number of shares reserved for issuance under the 2005 Plan is 1,197,000. The Stock Incentive Plans provide for the granting of incentive stock options as defined in Section 422 of the Internal Revenue Code as well as non-incentive stock options (collectively, “stock options”). Additionally, the 2005 Plan provides for the granting of stock appreciation rights, performance awards, restricted stock and restricted stock 6 unit awards, deferred stock units, dividend equivalents, other stock-based awards and cash awards. All Stock Options are to be granted at not less than the market price of our common stock on the date of the grant. All Stock Options granted during 2011 vest in 25% per annum increments, start to become exercisable one year from the grant date and expire five years from the grant date. Generally, all awards become immediately exercisable in the event of a change in control, as defined within the Stock Incentive Plans. In addition, the Black-Scholes option-pricing model is used to determine the grant date fair value of stock options.At March 31, 2011, we had 230,540 remaining shares available for issuance under the 2005 Plan. Stock Options The following table provides information about our stock options outstanding for the three months ended March 31, 2011: March 31, 2011 Weighted- Average Shares Exercise Price Stock Options: Outstanding at beginning of period $ Granted Exercised (7,161 ) Forfeited (14,348 ) Outstanding at end of period Exercisable at end of period $ Weighted-average fair value of awards granted $ The following table provides information about our unvested stock options outstanding for the three months ended March 31, 2011: March 31, 2011 Weighted- Average Shares Exercise Price Stock Options: Unvested at beginning of period $ Granted Vested (24,977 ) Forfeited (7,989 ) Unvested at end of period $ The total amount of compensation cost to be recognized relating to non-vested stock options as of March 31, 2011 was $941,000.The weighted-average period over which they are expected to be recognized is 2.6 years.We issue new shares upon the exercise of options. Restricted Stock We issued 39,383 restricted stock units and awards during the first quarter of 2011.These awards generally vest over a four year period. For these stock awards made to certain executive officers, there are additional vesting limitations under the Emergency Economic Stabilization Act of 2008 (“EESA”). 7 Performance Stock Awards The Board approved a plan in which Marvin N. Schoenhals, Chairman of the Board, was granted 22,250 shares of restricted stock effective January 3, 2011 with a five-year performance vesting schedule starting at the end of the second year.These awards are based on acquiring new business relationships in which Mr. Schoenhals has played a meaningful role in helping us establish the new business.These shares are subject to vesting in whole or in part if pre-tax contributions achieved over a two year period result in at least a 50% return on investment of the cost of the restricted stock. For the three months ended March 31, 2011, the effect of stock-based compensation, including stock options, restricted stock, and performance stock, on salaries, benefits and other compensation was $525,000 pre-tax ($437,000 after tax) or $0.05 per share. 2. EARNINGS PER SHARE The following table shows the computation of basic and diluted earnings per share: For the three months ended March 31, (In Thousands, Except Per Share Data) Numerator: Net income (loss) allocable to common stockholders $ $
